*374Dissenting Opinion by
Spaulding, J.:
The sole question presented' is whether the arresting officers had probable cause to arrest defendant for possession of dangerous drugs.
On February 1, 1963, William D. Brooke, Chief of Police of New Hope, Pennsylvania, received an unsolicited letter from the Philadelphia office of the United States Treasury Department Bureau of Narcotics, indicating that an Indianapolis narcotics agent had recently interviewed a former resident of New Hope who stated that Frederick William Geiger and others in New Hope were smoking marijuana and were probably using heroin. Brooke and several narcotics agents, including Renato Della Porta, believing that users of narcotics frequently resort to the use of substitute prescription drugs, made inquiries at neighboring drugstores. They learned that defendant had made numerous purchases of drugs, including paregoric and elixir terpin hydrate with codeine.
On March 20, 1963, an unidentified informant stated by telephone that defendant was going to New York, probably for the purpose of obtaining narcotics. The informant indicated that defendant had left his car at the home of friends, Mr. and Mrs. Joseph Paulovic. The home was placed under surveillance and officers observed that the car remained there.
On April 1, Della Porta received a telephone message, also from an unidentified source, that defendant would return from New York that afternoon or evening. Steven Katsiff, a narcotics agent, was sent to observe the Paulovic home and, when defendant arrived, Katsiff called Della Porta. No attempt was made at this time to arrest defendant. Instead, Katsiff left and a warrant was obtained to search the Paulovic residence. Defendant was not mentioned in the search warrant or supporting affidavit.
*375Brooke, Katsiff, Della Porta, and others proceeded to the Paulovic residence, arriving about 10:00 p.m. They saw defendant seated in the living room with members of the Paulovic family. The officers entered, read the search warrant, and left with defendant without searching the premises. It is uncertain whether he was advised by the officers that he was being arrested for possession of narcotics or was taken into custody for questioning concerning a recent drugstore burglary.
As they left the house, the officers asked permission to search defendant’s automobile and he acquiesced. The search disclosed several empty bottles formerly containing paregoric and elixir terpin hydrate with codeine, but no narcotics. Defendant was transported to the Solebury Township building where he was questioned. When ordered to empty his pockets, he produced bottles containing chloral hydrate and tranquilizer pills. Both are “dangerous drugs” under the Drug, Device and Cosmetic Act. No narcotics were found. An information was then sworn charging defendant with unlawful possession of dangerous drugs.
We agree with the court below that it is not clear when the arrest took place. Certainly, if it did not occur until after the discovery of the articles in defendant’s possession, the motion to suppress should be granted. If defendant was arrested at the Paulovic home for possession of narcotics, it becomes necessary to determine whether the arrest was lawful.
The Fourth Amendment limits the circumstances under which an arrest without a warrant may be made to offenses committed in the presence of officers or where officers have reasonable and probable cause to believe that the person to be arrested has committed or is committing a felony. Commonwealth v. Bosurgi, 411 Pa. 56, 190 A. 2d 304 (1963); Henry v. U. S., 361 U.S. 98, 80 S. Ct. 168 (1959). “‘Probable cause’ has been said to exist ‘where “the facts and circumstances with*376in [the arresting officers’] knowledge and of which they had reasonably trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in the belief that” ’ an offense has been or is being committed and that the person to be arrested has committed or is committing the offense: Henry v. U. S., supra. . . . However, ‘. . . an arrest with or without a warrant must stand upon firmer ground than mere suspicion . . . though the arresting officer need not have in hand evidence which would suffice to convict. . . .’; Wong Sun v. U. S., 371 U.S. 471, 83 S. Ct. 407 (1963).” Commonwealth v. Bosurgi, supra, at 67.
In determining probable cause in the instant case, the court below gave weight to the following facts. The letter from the Treasury Department to Brooke made no reference to the reliability of the informant or that the information received was even current. Although it is undisputed that the purchases at the drugstore were made pursuant to prescription, there is no indication when they were made. The source of the information that defendant would soon leave for New York was not disclosed. There is testimony that Della Porta had previously received information from the same source but the record does not indicate when the previous information was given, how frequently it was reliable, or whether it was similar in nature. The only apparent corroboration of this informant’s statement was the presence of defendant’s car near the Paulovic home.1 The informant who reported on April 1 that defendant was returning made no mention of narcotics and, as the officers approached and looked inside the Paulovic *377home, they saw nothing to justify a belief that defendant had narcotics in his possession.
I cannot agree with the majority that the reliability of these informants was previously established or was confirmed by the developments in the instant case. The reliability of informational sources is crucial to a determination of probable cause.
The trial court concluded that the officers did not actually believe they had probable cause and stated this belief was one of the requirements of probable cause “implicit though not usually expressed in the various judicial definitions thereof.” Certainly the actual belief of the officers is relevant to the existence of probable cause. In this case, the conduct of the arresting officers negated such belief. When Katsiff reported to Della Porta that defendant had arrived, no attempt was made to arrest him. Instead, Katsiff, on instructions from Della Porta, left the vicinity to assist in obtaining a search warrant, leaving defendant under no surveillance for approximately one hour. This is hardly consistent with the belief that defendant had narcotics in his possession. The conflict in testimony over whether defendant was advised he was under arrest for possession of narcotics or only asked to accompany the officers for questioning in connection with a recent drugstore burglary, strengthens this conclusion.
Furthermore, when asked: “Now, after you got this [search] warrant — by the way, why didn’t you swear out a warrant for the arrest of Mr. Geiger?”, Della Porta testified: “At this time, a warrant was not sworn out for the arrest of Mr. Geiger because we felt that it would he necessary to search the home in order to find the drugs that we would he interested in.” (Emphasis added.) Having no probable cause to arrest at the time the search warrant was issued, the mere observation of defendant chatting with others in the Paulo vie living room did not provide it.
*378I conclude that tlie court below was justified in finding probable cause was not established and defendant’s motion to suppress was properly granted.
I dissent.
Montgomeby, J., joins in this dissent.

 Della Porta was asked during a deposition: “So you made no other independent cheek as to the accuracy of the information?” He replied: “This particular information, that’s right, other than the fact that we knew Mr. Geiger was not in the vicinity, and the fact that we knew Mr. Geiger’s car was at the Paulovic house.”